Case 1:19-cv-00516-SKC Document 1-3 Filed 02/21/19 USDC Colorado Page 1 of 4




                                                             DATE FILED: January 23, 2019 11:39 AM
 DISTRICT COURT                                              FILING ID: 30CA5E99E956F
 CITY AND COUNTY OF DENVER                                   CASE NUMBER: 2019CV30263
 STATE OF COLORADO
 Court Address: 1437 Bannock Street
                Denver, CO 80202

 Plaintiff:
 CHARLES E. GIEBEL, II


 Defendant(s):
 SOUTHWEST AIRLINES CO.
                                                               ▲ COURT USE ONLY ▲
 Attorneys For Plaintiff:
          PRIBILA, AQUINO & FIELDS, PC               Case Number:
          R. Jerome Aquino, #42004
          Timothy L. Fields, #40037                  Div.:
          Bethany A. Pribila, #35221
 Address: 628 North Weber Street
          Colorado Springs, CO 80903
 Phone Number: (719) 473-1238
 Fax Number: (719) 473-2542
 Email: jaquino@pribila.com
          tfields@pribila.com
          bpribila@pribila.com
                                          COMPLAINT

        COMES NOW, the Plaintiff, Charles E. Giebel, II, by and through his attorneys,
PRIBILA, AQUINO & FIELDS, PC, and for a Complaint against Defendant, states, alleges and
avers as follows:

                                      General Allegations

   1. At all times pertinent hereto, Plaintiff, Charles E. Giebel, II is and was a resident of the
      County of Douglas, State of Colorado.

   2. Upon information and belief, Defendant, Southwest Airlines Co., is an entity authorized
      to do and doing business in the State of Colorado and organized pursuant to the laws of
      the State of Texas, with a principal place of business located at 2702 Love Field Drive,
      Dallas, TX 75235 and with a registered agent for service of process, The Prentice-Hall
      Corporation System, Inc., 1900 W. Littleton Boulevard, Littleton, CO 80120.

   3. On or about March 22, 2017, Plaintiff, Charles E. Giebel, II, was a seated passenger on

                                                 1
Case 1:19-cv-00516-SKC Document 1-3 Filed 02/21/19 USDC Colorado Page 2 of 4




      an aircraft in Denver, Colorado, that was being flown and operated by Defendant,
      Southwest Airlines Co., and bound to Newark, New Jersey.

   4. Plaintiff was conducting himself in a lawful and careful manner at said time and place.

   5. While Plaintiff, Charles E. Giebel, II, was seated, an obviously infirmed passenger
      struggled to place his suitcase into the overhead bin above Plaintiff. As this passenger
      was doing so, no employees of Defendant, Southwest Airlines Co., assisted him or
      attempted to assist him. Instead, employees allowed the passenger to attempt to place the
      suitcase into the overhead bin by himself.

   6. The suitcase fell onto the head, shoulder, right forearm and elbow of Plaintiff, Charles E.
      Giebel, II.

                              First Cause of Action – Negligence

   7. Plaintiff hereby incorporates paragraphs one through six as though fully set forth herein.

   8. As Plaintiff, Charles E. Giebel, II, was a passenger in an aircraft flown and operated by
      Defendant Southwest Airlines Co., Defendant owed Plaintiff a duty of care.

   9. By failing to assist the obviously infirmed passenger in placing his suitcase into the
      overhead bin as aforesaid, Defendant, Southwest Airlines Co.’s employees failed to act as
      reasonable persons, or reasonably careful persons, would under the same or similar
      circumstances to protect others from bodily injury; therefore, the employees were
      negligent.

   10. The acts or omissions of employees of Defendant, Southwest Airlines Co., are, in law,
       the acts or omissions of Defendant.

   11. The incident as aforesaid was the sole and proximate result of the negligence of
       employees of Defendant, Southwest Airlines Co.

   12. As a result of the incident as aforesaid, Plaintiff, Charles E. Giebel, II, did sustain
       multiple injuries, including but not limited to right shoulder pain, head pain, a tear in his
       long-sleeved shirt with subsequent abrasion and bleeding, as well as right elbow pain and
       has incurred and will continue to incur pain and suffering and medical expenses, the total
       amount of which cannot be ascertained at this time due to the continuing nature of his
       injuries.

   13. Plaintiff, Charles E. Giebel, II, as a result of the incident as aforesaid, has incurred
       medical expenses, has sustained injuries of a continuing and permanent nature, and has
       endured pain and suffering, loss of enjoyment of life and physical impairment.
Case 1:19-cv-00516-SKC Document 1-3 Filed 02/21/19 USDC Colorado Page 3 of 4




   14. The incident as aforesaid was the sole and proximate result of the negligence of
       employees of Defendant, Southwest Airlines Co., and Plaintiff, Charles E. Giebel, II, was
       without negligence on his part contributing to said incident.

       WHEREFORE, Plaintiff, Charles E. Giebel, II, prays for judgment against Defendant,
Southwest Airlines Co., in an amount to be determined at trial, plus costs, interest from March
22, 2017, and such other and further relief as the Court deems just and equitable.

                    Second Cause of Action – Common Carrier Liability

   15. Plaintiff hereby incorporates paragraphs one through fourteen as though fully set forth
       herein.

   16. At all times pertinent hereto, Defendant, Southwest Airlines Co., is and was a common
       carrier engaged in the business of transporting fare-paying passengers and owed a duty to
       its passengers, including Plaintiff, Charles E. Giebel, II. As a common carrier, Defendant
       is obligated to provide the highest standard of care to protect its passengers’ well-being
       and safety.

   17. As a passenger on Defendant, Southwest Airlines Co.’s aircraft, Plaintiff, Charles E.
       Giebel, II, was owed the highest standard of care by Defendant to ensure that his safety
       and well-being was protected.

   18. As employees of Defendant, Southwest Airlines Co., the employees, as aforesaid, owed
       Plaintiff, Charles E. Giebel, II, the highest standard of care by Defendant to ensure that
       his safety and well-being was protected.

   19. By failing to assist the obviously infirm passenger in placing his suitcase into the
       overhead bin as aforesaid, Defendant, Southwest Airlines Co.’s employees failed to meet
       the standard of care owed by common carriers.

   20. The acts or omissions of employees of Defendant, Southwest Airlines Co., are, in law,
       the acts or omissions of Defendant.

   21. The incident as aforesaid was the sole and proximate result of the conduct of employees
       of Defendant, Southwest Airlines Co.

   22. As a result of the incident as aforesaid, Plaintiff, Charles E. Giebel, II, did sustain
       multiple injuries, including but not limited to right shoulder pain, head pain, a tear in his
       long-sleeved shirt with subsequent abrasion and bleeding, as well as right elbow pain and
       has incurred and will continue to incur pain and suffering and medical expenses, the total
       amount of which cannot be ascertained at this time due to the continuing nature of his
       injuries.
Case 1:19-cv-00516-SKC Document 1-3 Filed 02/21/19 USDC Colorado Page 4 of 4




   23. Plaintiff, Charles E. Giebel, II, as a result of the incident as aforesaid, has incurred
       medical expenses, has sustained injuries of a continuing and permanent nature, and has
       endured pain and suffering, loss of enjoyment of life and physical impairment.

   24. The incident as aforesaid was the sole and proximate result of the conduct of employees
       of Defendant, Southwest Airlines Co., and Plaintiff, Charles E. Giebel, II, was without
       negligence on his part contributing to said incident.

       WHEREFORE, Plaintiff, Charles E. Giebel, II, prays for judgment against Defendant,
Southwest Airlines Co., in an amount to be determined at trial, plus costs, interest from March
22, 2017, and such other and further relief as the Court deems just and equitable.

       Respectfully submitted this 23rd day of January, 2019.


/s/ Timothy Fields
Timothy Fields, #40037
PRIBILA, AQUINO & FIELDS, P.C.
